Exhibit 10.1





TWELFTH AMENDMENT

UAL CORPORATION

EMPLOYEE STOCK OWNERSHIP PLAN

(Effective as of July 12, 1994)




By virtue and in exercise of the amending power reserved to UAL Corporation (the
"Company") under Section 13.1(a) of the UAL Corporation Employee Stock Ownership
Plan (effective as of July 12, 1994) (the "Plan"), which amending power
thereunder is subject to the approval of the Air Line Pilots Association
International ("ALPA") and the International Association of Machinists and
Aerospace Workers (the "IAM"), the Company hereby amends the Plan, subject to
the approval of ALPA and the IAM, as follows.

1.        The first sentence of the definition of "Compensation" in Section 1(p)
is hereby amended effective January 1, 1998 by adding the following immediately
after "Code section 401(k) or 125": "(or, solely for the purpose of calculating
the limit on allocations under Section 5.5, Code section 132(f)(4))" 2.       
Section 5.4(f) is hereby amended by adding the following to the end of the
section effective as of the last day of the Wage Investment Period: "The Special
Annual Allocation described in Appendix A resulted in adjustments to the
allocation of contributions made to repay Acquisition Loans during the Wage
Investment Period. Since all Acquisition Loans have been repaid in full as of
the end of the Wage Investment Period, no further Special Annual Allocations can
be made following the end of the Wage Investment Period. Accordingly, any
corrective allocations following the end of the Wage Investment Period shall be
made pursuant to the principles of the Employee Plans Compliance Resolution
System ("EPCRS") as published by the Internal Revenue Service in Revenue
Procedure 2001-17 (or the successor to EPCRS or such Revenue Procedure)."
3.        Section 7.4(a)(iii) is hereby amended and restated in its entirety as
follows effective for distributions made for 2001 and subsequent years: "(iii)
unless otherwise permitted by law, the entire interest of each Participant who
is a five percent (5%) owner with respect to the Plan Year in which the
Participant attains age 70½ shall commence to be distributed by April 1 of the
calendar year following the calendar year in which the Participant reaches age
70½. Any distribution to a Participant who is a 5% owner and an Employee made
pursuant to this clause (iii) shall be limited to the minimum amount required to
be distributed pursuant to Code section 401(a)(9).

"Any Participant who is not a 5% owner shall not be required to receive a
distribution until the Participant terminates employment. Notwithstanding the
foregoing, any Participant who would have been required to receive a
distribution under this Section 7.4 if the Participant were a 5% owner may
elect, on an annual basis, to receive the minimum distribution he would have
been required to receive for that year if he was a 5% owner. The ESOP Committee
may specify the time and manner for any annual election made under this
paragraph".

3.        A new Section 7.4(a)(vi) is added to the Plan as follows effective
January 1, 2001: "(vi) with respect to distributions under the Plan made for
calendar years beginning on or after January 1, 2001, the Plan will apply the
minimum distribution requirements of section 401(a)(9) of the Code in accordance
with the regulations under section 401(a)(9) that were proposed on January 17,
2001. This Section 7.4(a)(vi) shall continue in effect until the end of the last
calendar year beginning before the effective date of final regulations under
section 401(a)(9) or such other date specified in guidance published by the
Internal Revenue Service." 4.        Section 7.7 is hereby amended by adding the
words "or 7.12" to the end of the last sentence in the Section effective August
5, 1997.

5.        A new Section 7.12 is added to the Plan as follows effective August 5,
1997: "7.12 Benefit Offset. The Plan may offset against the Account(s) of a
Participant any amount that the Participant is ordered or required to pay the
Plan under a judgment, order, decree or settlement agreement described in ERISA
Section 206(d)(4)."
 
  IN WITNESS WHEREOF, the Company has caused this Twelfth Amendment to be
executed on January 28, 2002.
 
 
 

UAL CORPORATION /s/ Frederick F. Brace Frederick F. Brace APPROVED BY: AIR LINE
PILOTS ASSOCIATION, INTERNATIONAL /s/ Duane E. Woerth Duane E. Woerth President
/s/ F.C. Dubinsky F.C. Dubinsky UAL MEC Chairman INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE WORKERS /s/ Scotty Ford Scotty Ford President and
General Chairman District Lodge 142-M /s/ S.R. Canale S.R. Canale

 

 

                         

 